     Case: 3:21-cr-00016-RAM-RM Document #: 15 Filed: 09/16/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )       Case No. 3:21-cr-0016
                                                )
MASHAMA FERDINAND,                              )
                                                )
                      Defendant.                )
                                                )

                                            ORDER
       BEFORE THE COURT is the Report and Recommendation of the magistrate judge
recommending that the Court accept Mashama Ferdinand’s (“Ferdinand”) plea of guilty to
Count One of the Information, charging Wire Fraud Affecting a Financial Institution in
violation of 18 U.S.C. § 1343. (ECF No. 14.) For the reasons stated below, the Court will adopt
the Report and Recommendation.
       Pursuant to 28 U.S.C. § 636, “[w]ithin fourteen days after being served with a copy [of
the Report and Recommendation], any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court. A judge of the court
shall make a de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). Here,
neither party filed an objection within fourteen days of service of the Report and
Recommendation. Therefore, “the scope of [the Court’s] review is far more limited and is
conducted under the far more deferential standard of ‘plain error’.” Tice v. Wilson, 425 F.
Supp. 2d 676, 680 (W.D. Pa. 2006) aff’d, 276 Fed. App’x 125 (3d Cir. 2008); see Henderson v.
Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require,
in the absence of objections, the district court to review the magistrate’s report before
accepting it, we believe that the better practice is for the district judge to afford some level
of review to dispositive legal issues raised by the report.”).
     Case: 3:21-cr-00016-RAM-RM Document #: 15 Filed: 09/16/21 Page 2 of 2
United States v. Ferdinand
Case No. 3:21-cr-0016
Order
Page 2 of 2

        After carefully reviewing the record and the Report and Recommendation for plain
error, the Court does not find plain error in any of the magistrate judge’s factual and legal
findings. Therefore, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the
Court finds that Defendant Ferdinand entered her guilty plea knowingly and voluntarily, and
that there was a factual basis for the plea. The Court, therefore, will adopt the Report and
Recommendation and find Ferdinand guilty as to Count One of the Information.
        Accordingly, it is hereby
        ORDERED that the Report and Recommendation (ECF No. 14) is ADOPTED; it is
further
        ORDERED that Defendant Mashama Ferdinand’s plea of guilty as to Count One of the
Information is ACCEPTED, and Defendant Ferdinand is adjudged GUILTY on that count; it is
further
        ORDERED that, pursuant to Fed. R. Crim. P. 32(c)(1)(A), the U.S. Probation Office shall
conduct a presentence investigation for the preparation of a presentence report; it is further
        ORDERED that the U.S. Probation Office shall disclose the preliminary presentence
report to the parties no later than December 9, 2021; it is further
        ORDERED that the parties shall submit any objections or corrections to the
preliminary presentence report to the U.S. Probation Office no later than December 23, 2021;
it is further
        ORDERED that the U.S. Probation Office shall disclose the final presentence report to
the parties and the Court no later than January 6, 2022; it is further
        ORDERED that the parties shall file their sentencing memoranda no later than
January 20, 2022; and it is further
        ORDERED that a sentencing hearing shall be held on Thursday, January 27, 2022, at
9:30 A.M. in St. Thomas Courtroom No. 1.



Date: September 16, 2021                           /s/_Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   Chief Judge
